Citation Nr: 0731767	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for meningitis.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for generalized 
fatigue.

4.  Entitlement to service connection for nausea.

5.  Entitlement to service connection for a disability 
manifested by vomiting.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a scar, status subprapubic caesarean 
section.




REPRESENTATION

Veteran  represented by:  Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran and L.W.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993, she also had periods of active duty for training from 
September 1986 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2006, the appellant testified at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
of record.  The Board also notes that the veteran initially 
requested a hearing before a member of the Board at the local 
RO.  In July 2007, the veteran withdrew her request for a 
Board hearing.  38 C.F.R. § 20.704 (2006).

In a written statement, received in July 2007, the veteran 
withdrew from her appeal the issue of an initial compensable 
rating for residuals of a scar, status subprapubic caesarean 
section.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  See 
38 C.F.R. § 20.200 (2006).

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior supplemental statement of the case (SSOC) addressed 
several issues, the substantive appeal must either indicate 
that an appeal is being perfected as to all of those issues 
or must specifically identify the issues being appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take in order to perfect 
an appeal.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 20.202(2006).

The Board finds that the VA Form 9, received by the RO in May 
2005, and a statement received in August 2005, may be 
reasonably construed as a substantive appeal for the denial 
of entitlement to service connection for meningitis, 
headaches, nausea, vomiting and chronic fatigue.  These are 
timely, as they was received by the RO within the one year 
period from the date of mailing of the August 2004 rating 
decision and indicated her desire to continue with her appeal 
of these issues.  38 C.F.R. §§ 20.300, 20.302 (2006).  Hence, 
the issues are as styled above.  

By a rating decision, dated in March 2005, the RO denied the 
veteran's claim of service connection for hypertension.  In a 
statement, received at the RO in May 2005 the veteran stated 
that hypertension began in service and that due to the 
progression and current state of the condition she should be 
awarded a 20 percent disability rating for hypertension.  The 
Board liberally construes the statement as a timely notice of 
disagreement to the rating decision, denying service 
connection for hypertension.  

As the RO has not yet issued a statement of the case, the 
claim of service connection for hypertension is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  

FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran currently has meningitis or residuals thereof.

2.  The competent medical evidence is against a finding that 
headaches were caused or aggravated by service or a service 
connected disability.

3.  The competent medical evidence is against a finding that 
generalized fatigue was caused or aggravated by service or a 
service connected disability.  

4.  The competent medical evidence is against a finding that 
nausea was caused or aggravated by service or a service 
connected disability.

5.  A disability manifested by vomiting is not currently 
shown.

6.  On July 11, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the denial of 
entitlement to a disability evaluation in excess of 10 
percent for residuals of a scar, status subprapubic caesarean 
section is requested.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of meningitis that 
were incurred in or aggravated by active military service, 
nor may meningitis` be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Headaches were not incurred in or aggravated during 
service, and as a chronic disability, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 110, 1112, 
1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

3.  Generalized fatigue was not incurred in or aggravated 
during service, and as a chronic disability, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  Nausea was not incurred in or aggravated during service, 
and as a chronic disability, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 110, 1112, 1131, 
5107(b)  (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  A disability manifested by vomiting was not incurred in 
or aggravated by service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 
1112, 1131, 5107(b), (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the issue of 
entitlement to a disability evaluation in excess of 
10 percent for residuals of a scar, status subprapubic 
caesarean section.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by a March 2004 
letter.  The veteran was informed of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was also asked to submit evidence, which would 
include that in her possession, in support of her claims.  
The notice included the general provision for the effective 
date of the claims, that is, the date of receipt of the 
claims. 


As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection, except for the degree of 
disability assignable). 

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claims for 
service connection are denied, no disability ratings can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Id.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a June 
2004 VA examination.  As the veteran has not identified any 
additional evidence pertinent to her claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims under Appeal

Factual Background

The veteran contends that she is entitled to service 
connection for residuals of meningitis, to include nausea, 
generalized fatigue, headaches and vomiting.  In the 
alternative, the veteran argued on her application for VA 
benefits, entitlement to service connection for nausea, 
generalized fatigue, vomiting and headaches as due to an 
undiagnosed illness.  

The form DD-214 for the veteran's period of active duty shows 
that she served in the U.S. Army from March 1989 to March 
1993.  Among the citations and medals awarded, she received 
the Kuwait Liberation Medal, the Southwest Asia Service Medal 
with 3 bronze stars, and Overseas Service Ribbon.

The service medical records show that in May 1992, the 
veteran was treated for nausea and/or vomiting as due viral 
gastroenteritis.  The service medical records, to include the 
December 1992 separation examination, are otherwise negative 
for any complaints, findings, treatment or diagnoses 
attributable to headaches, nausea, vomiting, fatigue or 
meningitis.

After service, in June 1993, the veteran was hospitalized for 
one day, for meningitis.  Treatment notes reflect complaints 
of headaches and feeling nauseated.  It was subsequently 
noted that the headaches had resolved.  The hospitalization 
discharge summary recorded a diagnosis of aseptic meningitis, 
along with complaints of headaches that decreased subsequent 
to admission.  

A June 1996 medical report disclosed complaints of nausea and 
vomiting associated with acute pharyngitis.

In June 2004, the veteran underwent a VA examination.  She 
reported a history of meningitis after she was discharged 
from service in 1993.  The veteran related that she was 
hospitalized and treated with antibiotics and lumbar 
puncture.  At the examination, she presented complaints of 
generalized fatigue, chronic and intermittent.  The examiner 
noted that the veteran was exogenously obese.  She denied any 
significant physical exertion or exercise other than walking 
her dog once a week.  The veteran reported nausea with no 
specific relation to meals.  She denied vomiting.  The 
veteran endorsed headaches occurring 4 or 5 times a week, for 
which she took ibuprofen.  Following a review of the file and 
an examination of the veteran, the examiner diagnosed: 
generalized fatigue due to deconditioning; chronic headaches, 
migraine variant; intermittent nausea, gastroesophageal 
reflux disease, and; a history of meningitis in 1993.  

At a personal hearing in June 2006, the veteran testified 
that she contracted meningitis in the military, because it 
became manifest within less than a month of service 
discharge.  She denied having symptoms related to meningitis 
during military service.  The veteran related her current 
headaches to the episode of meningitis.  She denied headaches 
in service.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310. 

Continuous service for 90 days or more and the post-service 
development of a presumptive disease to a degree of 10 
percent within one year from the date of termination of such 
service establishes a rebuttable presumption that the disease 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not  later than not later than 
September 30, 2015, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).

Meningitis

The veteran maintains that she currently experienced 
headaches, nausea, fatigue and vomiting, as the result of 
meningitis, which allegedly was contracted during service and 
became manifest less than a month of service discharge.

The Board initially notes that the veteran has claimed 
nausea, headaches, fatigue and vomiting as residuals of 
meningitis.  However, as discussed in the decision below, the 
competent medical evidence shows that headaches, nausea and 
fatigue are caused by conditions unrelated to meningitis and 
there is no current evidence of vomiting.   

Meningitis is not on the list of diseases presumptive 
diseases listed under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309, which means that the post-service development 
of meningitis within one year from the date of termination of 
service does not establish service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. 

Since the presumption of service connection under 38 C.F.R. 
§§ 3.307, 3.309, cannot be applied to the veteran's 
advantage, the Board must look at evidence of proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

There is no evidence in service, nor does the veteran 
contend, that meningitis was manifest during service.  

After service, the evidence shows that in June 1993, the 
veteran was hospitalized for aseptic meningitis.  To the 
extent that she contends she contracted the disability in 
service, meningitis was first documented approximately 3 
months after discharge from service, and there is no medical 
evidence that supports a finding of a delayed onset of 
symptoms related to meningitis.

Furthermore, the competent medical evidence of record weighs 
against the claim.  On VA examination in June 2004, the 
examiner diagnosed the veteran only with history of 
meningitis.  In the absence of proof of any present 
disability, there is no valid claim of service connection for 
meningitis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As for statements and testimony of the veteran and L.W. that 
the veteran currently suffers from residuals of meningitis, 
which was contracted in service, the veteran and L.W., as 
laypersons are not competent to offer an opinion on a 
question involving a medical diagnosis or medical causation 
and consequently their statements and testimony do not 
constitute favorable medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

As the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Headaches

The service medical records contain no complaint, finding, or 
history of headaches, nor does the veteran contend that she 
suffered from headaches during service.

After service, the record establishes that the veteran first 
presented complaints of headaches in June 1993, when she was 
hospitalized for meningitis.  The clinical notes show that 
these resolved prior to being discharged from the hospital.  
Thereafter, the veteran was first diagnosed with chronic 
headaches, migraine variant, on VA examination in June 2004.  
The period between service discharge and documented symptoms 
of chronic headaches is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  

Although chronic headaches, migraine variant, were documented 
after service, there is no competent medical evidence that 
links the current condition to an injury, disease, or event 
of service origin.  

Regarding service connection for chronic headaches as an 
undiagnosed illness, the competent medical evidence of record 
associates chronic headaches to a known clinical diagnosis, 
that is a migraine variant.  For this reason, the presumption 
of service connection due to an undiagnosed illness does not 
apply.  38 C.F.R. § 3.317(a)(1).

Because service connection for meningitis has not been 
established, the Board does not reach the question of whether 
chronic headaches, migraine variant, are due to the post-
service meningitis as the provisions of 38 C.F.R. § 3.310 
apply only to a service-connected disability. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Generalized Fatigue 

Post-service records establishes that the veteran first 
presented complaints of generalized fatigue during the June 
2004 VA examination, about 11 years after service.  The 
period between service discharge and documented complaints of 
generalized fatigue is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson, supra.  

Although generalized fatigue was documented after service, 
there is no competent medical evidence that links the 
condition to an injury, disease, or event, resulting of 
service origin.  38 C.F.R. § 3.304.  On VA examination in 
June 2004, considering all the evidence, including that 
pertinent to service, as the VA examiner expressed the 
opinion that the veteran's complaints of generalized fatigue, 
were due to deconditioning, which opposes, rather than 
supports, the claim. 

Regarding service connection as an undiagnosed illness, the 
medical evidence of record associates generalized fatigue to 
deconditioning.  For this reason, the presumption of service 
connection due to an undiagnosed illness does not apply. 
38 C.F.R. § 3.317(a)(1).

Because service connection for meningitis has not been 
established, the Board does not reach the question of whether 
generalized fatigue is due to the post-service meningitis as 
the provisions of 38 C.F.R. § 3.310 apply only to a service-
connected disability. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Nausea

Although the service medical records show complaints of 
nausea and vomiting in May 1992, these symptoms were 
attributed to viral gastroenteritis, as opposed to 
meningitis, and resolved prior to service discharge as these 
were not noted upon separation from service.  

After service in June 1993, when the veteran was hospitalized 
for meningitis, she reported complaints of feeling nauseated.  
A June 1996 medical report disclosed complaints of nausea 
associated with acute pharyngitis.  The VA examiner in June 
2004, diagnosed intermittent nausea due to gastroesophageal 
reflux disease.  Although complaints of nausea, were 
documented after service in 1993, 1996 and 2004, there is no 
competent medical evidence that links the current condition 
to an injury, disease, or event, of service origin.  
38 C.F.R. § 3.304.  



Historically, the evidence shows that her complaints of 
nausea have been etiologically linked to diagnosed 
disabilities.  For this reason, the presumption of service 
connection due to an undiagnosed illness does not apply.  
38 C.F.R. § 3.317(a)(1).

Because service connection for meningitis has not been 
established, the Board does not reach the question of whether 
intermittent nausea is due to the post-service meningitis as 
the provisions of 38 C.F.R. § 3.310 apply only to a service-
connected disability. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Vomiting

The service medical records show that in May 1992, the 
veteran was treated for nausea and/or vomiting as due viral 
gastroenteritis.  After service, the only documented incident 
of vomiting was recorded in June 1996 when she was diagnosed 
with acute pharyngitis.  There is no medical evidence after 
June 1996, indicative of a complaint, diagnosis, history, or 
finding of a disability associated with vomiting.  
Furthermore, during the June 2004 VA examination, the veteran 
denied vomiting.  

In the absence of proof of any present disability, there is 
no valid claim of service connection vomiting.  Brammer, 
supra. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Withdrawn Appeal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issue of 
entitlement to a disability evaluation in excess of 
10 percent for residuals of a scar, status subprapubic 
caesarean section; hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction and the issue of entitlement to a disability 
evaluation in excess of 10 percent for residuals of a scar, 
status subprapubic caesarean section is dismissed.


ORDER

Service connection for meningitis is denied.  

Service connection for headaches is denied.

Service connection for generalized fatigue is denied.

Service connection for nausea is denied.

Service connection for a disability manifested by vomiting is 
denied.

Service connection for hypertension is denied.

The claim of entitlement to a disability evaluation in excess 
of 10 percent for residuals of a scar, status subprapubic 
caesarean section is dismissed




REMAND

By a rating decision in March 2005, the RO denied the 
veteran's claim of service connection for hypertension.  In a 
statement, received at the RO in May 2005 the veteran stated 
that hypertension began in service and that due to the 
progression and current state of the condition she should be 
awarded a 20 percent disability rating for hypertension.  The 
Board liberally construes the statement as a timely notice of 
disagreement to the rating decision, denying service 
connection for hypertension. As a statement of the case has 
not been issued, a remand is necessary.  Manlincon v. West, 
12 Vet. App. 238 (1999).


Accordingly, the issue is REMANDED for the following action:

Furnish the veteran a statement of the case 
regarding the issue of service connection 
for hypertension.  The veteran must perfect 
the appeal of the issue by filing a timely 
substantive in order to have the issue 
reviewed by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


